         Case 1:20-cr-00025-SPW Document 83 Filed 10/27/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                              Case No. CR 20-25-BLG-SPW-02
               Plaintiff,

 vs.

                                                            ORDER
 DJAVON LAMONT KING,

               Defendant.


       Defendant, Djavon Lament King, through his counsel of record has filed a

Motion to Transport Defendant (Doc. 82) from Big Horn County Jail to the

Yellowstone County Detention Facility for purposes of discovery review and

assisting counsel with preparation for trial. Defendant has had an investigator to

assist in discovery matters since April of 2020, as well as a recently appointed

coordinating discovery attorney. Trial in this matter isn't until April 5,2021. Lastly,

there is a need to limit movement of inmates due to the COVID-19 virus.

Accordingly,
Case 1:20-cr-00025-SPW Document 83 Filed 10/27/20 Page 2 of 2
